Lanzinger, J.,
dissenting.
{¶ 44} Because I maintain that the 2003 amendments to R.C. Chapter 2950 when applied retroactively violate the Ex Post Facto Clause of the United States Constitution and Section 10, Article I and Section 28, Article II of the Ohio Constitution, I respectfully dissent.
R.C. Chapter 2950 Has Evolved from Remedial to Punitive
{¶ 45} Although the majority continues to rely on State v. Cook (1998), 83 Ohio St.3d 404, 409, 700 N.E.2d 570, the first case that considered retroactive application of R.C. 2950.09(B), R.C. Chapter 2950 has been amended. The simple registration process and notification procedures are now different from those considered in Cook and in State v. Williams (2000), 88 Ohio St.3d 513, 728 N.E.2d 342. R.C. Chapter 2950 has been transformed from remedial to punitive as I have previously argued:
*18{¶ 46} “The following comparisons show that the current laws are more complicated and restrictive than those at issue in Williams and Cook. First, the label ‘sexual predator’ is now permanent for adult offenders, R.C. 2950.07(B)(1), whereas previously, offenders had the possibility of having it removed. Former R.C. 2950.09(D), Am.Sub.H.B. No. 180, 146 Ohio Laws, Part II, 2560, 2621-2623. Second, registration duties are now more demanding and therefore are no longer comparable to the inconvenience of renewing a driver’s license, as Cook had analogized. Cook, 83 Ohio St.3d at 418, 700 N.E.2d 570. Persons classified as sex offenders must now personally register with the sheriff of the county in which they reside, work, and go to school. R.C. 2950.04(A). Sexual predators must personally register with potentially three different sheriffs every 90 days, R.C. 2950.06(B)(1)(a), which is hardly comparable to the slight inconvenience of having one’s driver’s license renewed every four years. Third, community notification has expanded to the extent that any statements, information, photographs, or fingerprints that an offender is required to provide are public record and much of that material is now included in the sex-offender database maintained on the Internet by the attorney general. R.C. 2950.081. In Cook, we considered it significant that the information provided to sheriffs by sex offenders could be disseminated to only a restricted group of people. Cook, 83 Ohio St.3d at 422, 700 N.E.2d 570. Fourth, new restrictions have been added to R.C. Chapter 2950. Enacted initially as part of Sub.S.B. No. 5, 125th General Assembly, approved July 31, 2003, R.C. 2950.031 prohibits all classified sex offenders, not just those convicted of sex offenses against children, from residing within 1,000 feet of any school premises. And fifth, a sheriff is now permitted to request that the sex offender’s landlord or the manager of the sex offender’s residence verify that the sex offender currently resides at the registered address. R.C. 2950.111(A)(1). According to R.C. 2950.111(C), ‘[a] sheriff or designee of a sheriff is not limited in the number of requests that may be made under this section regarding any registration, provision of notice, or verification, or in the number of times that the sheriff or designee may attempt to confirm, in manners other than the manner provided in this section, that an offender * * * currently resides at the address in question.’
{¶ 47} “While protection of the public is the avowed goal of R.C. Chapter 2950, we cannot deny that severe obligations are imposed upon those classified as sex offenders. All sexual predators and most habitual sex offenders are expected, for the remainder of their lives, to register their residences and their employment with local sheriffs. Moreover, this information will be accessible to all. The stigma attached to sex offenders is significant, and the potential exists for ostracism and harassment, as the Cook court recognized. Id., 83 Ohio St.3d at 418, 700 N.E.2d 570. Therefore, I do not believe that we can continue to label these proceedings as civil in nature. These restraints on liberty are the *19consequences of specific criminal convictions and should be recognized as part of the punishment that is imposed as a result of the offender’s actions.” State v. Wilson, 113 Ohio St.3d 382, 2007-Ohio-2202, 865 N.E.2d 1264, ¶ 45-46 (Lanzinger, J., concurring in part and dissenting in part).
The General Assembly’s Expressed Intent
{¶ 48} The majority agrees that the residency restriction may not be applied retroactively, Hyle v. Porter, 117 Ohio St.3d 165, 2008-Ohio-542, 882 N.E.2d 899, but concludes that retroactive application of Ferguson’s other challenged amendments does not violate the Constitution. Much is made of the General Assembly’s intent: to protect the public from all sex offenders. But to overcome the presumption that a statute applies prospectively, a statute must “clearly proclaim” its retroactive application. State v. Consilio, 114 Ohio St.3d 295, 2007-Ohio-4163, 871 N.E.2d 1167, paragraph one of the syllabus.
{¶ 49} A new and unwarranted rule is announced today: Because the court has interpreted earlier statutes as permissibly retroactive (in Cook), and the General Assembly “declined to override” the court’s interpretation, the newly amended statute must also be retroactive. This is not the analysis we used most recently in Hyle, 117 Ohio St.3d 165, 2008-Ohio-542, 882 N.E.2d 899. In Hyle, retroactivity was found not to be expressed with respect to former R.C. 2950.031, 150 Ohio Laws, Part IV, 6558, 6657, one of the amendments made by S.B. 5. Id. at ¶ 24.
{¶ 50} We have explained that “[w]e do not address the question of constitutional retroactivity unless and until we determine that the General Assembly expressly made the statute retroactive.” Hyle, 117 Ohio St.3d 165, 2008-Ohio-542, 882 N.E.2d 899, ¶ 9. Yet in determining that R.C. 2950.081, 150 Ohio Laws, Part IV, 6558, 6686-6687, and R.C. 2950.09, 150 Ohio Laws, Part IV, at 6687, are retroactive, the majority does not pinpoint any language used by the General Assembly within those sections that speaks about retroactivity.
{¶ 51} Even if I could be persuaded that there is an expressed intent to have these statutes applied retroactively, I cannot accept that the challenged amendments are “merely remedial” and do not impair vested, substantial rights. The General Assembly’s stated intent — to protect the public — is not the only point to discuss in determining whether a statute is remedial. The punitive effect must be considered as well.
{¶ 52} To begin with, the classification and notification statutes are part of our criminal code. This placement suggests a punitive intent. See Kansas v. Hendricks (1997), 521 U.S. 346, 361, 117 S.Ct. 2072, 138 L.Ed.2d 501. We have also held that a sex offender’s failure to register under R.C. 2950.06(F) is itself a criminal offense. State v. Williams, 114 Ohio St.3d 103, 2007-Ohio-3268, 868 N.E.2d 969, ¶ 1. We have acknowledged that the simple registration process and *20notification procedures considered in Cook are now different. Williams at ¶ 9. And coming close to acknowledging the changed nature of the new statutory-scheme, we stated, “While protection of the public is the avowed goal of R.C. Chapter 2950, we cannot deny that additional obligations are now imposed upon those classified as sex offenders.” (Emphasis added.) Id.
{¶ 53} An offender’s classification as a sexual predator is a direct consequence of the offender’s criminal acts. We cannot say that registration duties are collateral to a criminal conviction — they exist only as a direct result of this type of conviction. As such, they are punitive. As Justice Stevens noted: “[A] sanction that (1) is imposed on everyone who commits a criminal offense, (2) is not imposed on anyone else, and (3) severely impairs a person’s liberty is punishment.” Smith v. Doe (2003), 538 U.S. 84, 113, 123 S.Ct. 1140, 155 L.Ed.2d 164 (Stevens, J., dissenting). Simply calling a statutory scheme “regulatory” does not make it so. No one except those convicted of a sex offense must register, is subject to classification and community notification, or is confined by residency restrictions pursuant to R.C. Chapter 2950.
Retroactively Imposed Punishment Violates the Ex Post Facto Clause
{¶ 54} In the majority’s view, if the law is remedial, it cannot be deemed unconstitutional on ex post facto grounds.
{¶ 55} The General Assembly’s intent not to punish is nondispositive of whether a statute is remedial or punitive if the consequences of the statute are punitive. If the intention was to enact a regulatory scheme that is civil and nonpunitive, it must be examined further to see whether the statutory scheme is “ ‘so punitive either in purpose or effect as to negate [the State’s] intention’ to deem it ‘civil.’ ” (Bracketed material sic.) Hendricks, 521 U.S. at 361, 117 S.Ct. 2072, 138 L.Ed.2d 501, quoting United States v. Ward (1980), 448 U.S. 242, 248-249, 100 S.Ct. 2636, 65 L.Ed.2d 742.
{¶ 56} The United States Supreme Court has suggested that the guidelines of Kennedy v. Mendoza-Martinez (1963), 372 U.S. 144, 83 S.Ct. 554, 9 L.Ed.2d 644, should be considered in determining the legislative intent as to the penal nature of a statute. Smith, 538 U.S. at 97, 123 S.Ct. 1140, 155 L.Ed.2d 164. These factors include whether “the sanction involves an affirmative disability or restraint, whether it has historically been regarded as a punishment, whether it comes into play only on a finding of scienter, whether its operation will promote the traditional aims of punishment — retribution and deterrence, whether the behavior to which it applies is already a crime, whether an alternative purpose to which it may rationally be connected is assignable for it, and whether it appears excessive in relation to the alternative purpose assigned.” (Footnotes omitted.) Mendoza-Martinez, 372 U.S. at 168-169, 83 S.Ct. 554, 9 L.Ed.2d 644.
*21{¶ 57} Using the Mendoza^Martinez factors as a measure, I would hold R.C. Chapter 2950 punitive in effect. Through classification and registration, an affirmative disability is imposed. Through classification, lifetime reporting obligations are imposed, and registrants and their families are exposed to profound humiliation and community-wide ostracism.
{¶ 58} The registration and reporting provisions are comparable to conditions of supervised release or parole; the public notification, which places the registrant’s face on a web page under the label “Registered Sex Offender,” calls to mind shaming punishments once used to mark an offender as someone to be shunned. It is a past conviction alone that triggers all obligations. See Mendo-zar-Martinez, 372 U.S. at 169-170, 83 S.Ct. 554, 9 L.Ed.2d 644. Admittedly, S.B. 5 has a legitimate civil purpose: to promote public safety by alerting the public to potentially recidivist sex offenders in the community. But its scope notably exceeds this purpose.
{¶ 59} S.B. 5 applies to all convicted sex offenders, without regard to their future dangerousness. “Contrary to popular public opinion, the recidivism rate for sex crimes is no worse than the recidivism rate for other crimes. In fact, sex offense recidivism is extremely low compared to recidivism for other crimes. According to the Department of Justice’s statistics of sex offender recidivism, 5.3 percent of sex offenders were rearrested for a sex offense within three years of their release. Forty-three percent of convicted sex offenders were arrested for all crimes during this same period, but the overwhelming majority of those arrests were for other non-sexual allegations.” (Footnotes omitted.) Lester, Off to Elba! The Legitimacy of Sex Offender Residence and Employment Restrictions (2007), 40 Akron L.Rev. 339, 349.7 The broad application of S.B. 5 also overlooks critical differences among those classified as sexual offenders. “Even adult sexual offenders are not the homogenous group assumed by legislatures. Many sex offenders do not suffer from sexual pathologies.” Vitiello, Punishing Sex Offenders: When Good Intentions Go Bad (2008), 40 Ariz.St.L.J. 651, 677.
{¶ 60} The reporting requirements themselves are exorbitant: S.B. 5 requires sexual predators to engage in perpetual quarterly reporting by personally reporting to the sheriff of the county in which they reside, work, and go to school, even if their personal information has not changed. Former R.C. 2950.04(A) and 2950.06(B)(1), 150 Ohio Laws, Part IV, 6558, 6657-6661, 6673-6674. And meriting heaviest weight in my judgment, S.B. 5 makes no provision whatever for the possibility of rehabilitation. Offenders cannot shorten their registration or notification period, even on the clearest demonstration of rehabilitation or conclu*22sive proof of physical incapacitation. Former R.C. 2550.07(B)(1), 150 Ohio Laws, Part IV, 6558, 6681-6682. Prior to S.B. 5, a sexual predator had the opportunity to remove that label. Former R.C. 2950.09(D), Am.Sub.H.B. No. 180, 146 Ohio Laws, Part II, 2560, 2621-2623. However plain it may be that a former sex offender currently poses no threat of recidivism, he will remain subject to long-term monitoring and inescapable humiliation.
William D. Mason, Cuyahoga County Prosecuting Attorney, and Pamela Bolton, Assistant Prosecuting Attorney, for appellee.
Robert L. Tobik, Cuyahoga County Public Defender, and John T. Martin and Cullen Sweeney, Assistant Public Defenders, for appellant.
Ron O’Brien, Franklin County Prosecuting Attorney, and Steven L. Taylor, Assistant Prosecuting Attorney, urging affirmance for amicus curiae, Franklin County Prosecuting Attorney.
{¶ 61} In a venerable case that considered the Ex Post Facto Clause, Justice Chase characterized four types of laws that violate that constitutional prohibition: “1st. Every law that makes an action, done before the passing of the law, and which was innocent when done, criminal; and punishes such action. 2nd. Every law that aggravates a crime, or makes it greater than it was, when committed. 3rd. Every law that changes the punishment, and inflicts a greater punishment, than the law annexed to the crime, when committed. 4th. Every law that alters the legal rules of evidence, and receives less, or different, testimony, than the law required at the time of the commission of the offence, in order to convict the offender. All these, and similar laws, are manifestly unjust and oppressive.” (Emphasis added.) Calder v. Bull (1798), 3 U.S. 386, 390-391, 3 Dall. 386, 1 L.Ed. 648. To apply R.C. Chapter 2950 retroactively increases the punishment on a criminal defendant and, therefore, is incompatible with the prohibition against ex post facto laws.
Conclusion
{¶ 62} I respectfully dissent and would reverse the judgment of the court of appeals by holding that when applied retroactively, S.B. 5 amendments to R.C. Chapter 2950 violate the Ex Post Facto Clause of the United States Constitution and Section 10, Article I and Section 28, Article II of the Ohio Constitution.
Pfeifer and Lundberg Stratton, JJ., concur in the foregoing opinion.

. Although the majority discounts the research done regarding the recidivism rate of sexual offenders, it is relevant for determining whether the scope of the legislation exceeds its civil purpose.